Appeal from an award “ at the rate of $14.00 per week, with a lien thereon to Craig Colony State Hospital at the rate of $14.00 per week for medical, surgical or other attendance or treatment, nurse or hospital service, etc., covering the period ” named therein. There is another award of twenty dollars per week. Prom this no appeal was taken, and the carrier is paying thereunder. The proof indicates that the service furnished by the Craig Hospital includes all living expenses including personal clothing. The expenses for such items may not be included under section 13 of the Workmen’s Compensation Law. (Matter of David v. Arborio, 241 App. Div. 900.) There is no proof of necessity for hospitalization. Award reversed, with costs against the State Industrial Board. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.